—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Beldock, J.), rendered September 21, 1992, convicting him of robbery in the first degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Slavin, J.), of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The majority of the defendant’s contentions regarding the alleged suggestiveness of the showup identification are unpreserved for appellate review (see, People v Martin, 50 NY2d 1029). In any event, we find that the showup procedure in this case was not unduly suggestive because it was employed in close spatial and temporal proximity to the commission of the crime for the purpose of securing a prompt and reliable identification (see, People v Duuvon, 77 NY2d 541; People v Love, 57 NY2d 1023; People v Jackson, 180 AD2d 756; People v Holder, 178 AD2d 436; People v Adams, 163 AD2d 318; People v Wilson, 149 AD2d 636).
Additionally, the majority of the defendant’s contentions regarding the sufficiency of the evidence are also unpreserved for appellate review (CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in a light most *366favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, Penal Law § 160.15). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Mangano, P. J., Bracken, Joy and Hart, JJ., concur.